Citation Nr: 1429832	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-17 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.

This case comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2012, the Veteran testified during a videoconference Board hearing.  In December 2013, the Board remanded the issue of entitlement to service connection for a bilateral leg disability.  In an April 2014 decision, the RO granted service connection for various disabilities of the right hip.  In an April 2014 supplemental statement of the case, the RO denied service connection for disabilities of the left hip, right knee, and left knee, the reaming claimed disabilities on appeal.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, disabilities of the left hip, right knee, and left knee are related to active service.


CONCLUSION OF LAW

The criteria for service connection for disabilities of the left hip, right knee, and left knee are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims that disabilities of the left hip, right knee, and left knee are due to 42 parachute jumps during service as a parachutist.  The Veteran's service separation form shows that his military occupational specialty (MOS) was light weapons infantryman and he completed a basic airborne course and earned the parachutist badge.

The Veteran's service medical records show complaints of groin pain in September 1962 and complaints of pain on the right side around the pubic area in March 1963.  There are no complaints of hip or knee problems during the June 1963 separation examination and clinical evaluation at that time showed normal lower extremities.  An August 1963 statement of medical condition indicates that there had been no change since the separation examination.

At VA examinations in July 2009, July 2010, and September 2010, VA examiners opined that the Veteran's hip and knee disabilities were not related to active service as there was no record of treatment during service or for many years thereafter.  

In an April 2012 letter, the Veteran's treating VA physician stated that the Veteran had bilateral knee and hip pain, and moderate degenerative changes of the knees and hips.  The physician noted the Veteran's contention that he had 42 parachute jumps in service, often landing hard on frozen ground and uneven hills.  The physician further noted the Veteran's contention that he had training at night, during which time he could not see the ground to determine how fast he was moving.  The physician opined that those in-service incidents caused injuries to the Veteran's hips and knees, and it was more than likely the Veteran was experiencing pain as a result of those injuries due to his in-service experiences.  The physician stated that the Veteran's injuries were more likely than not due to his service as paratrooper. 

In the December 2013 remand, the Board found that the VA examiners did not adequately consider the Veteran's contentions regarding his in-service experiences and placed excessive weight on the lack of in-service complaints.  Noting that the Veteran's service separation form showed his MOS as light weapons infantryman, the Board found that the probative value of the treating physician's opinion was reduced.  The Board thus requested an additional examination to ascertain the nature and etiology of the Veteran's bilateral leg disability.  

The Veteran underwent another VA examination in January 2014.  The examiner provided diagnoses of degenerative joint disease of both hips and patella spurring in both knees.  The examiner noted the Veteran's report of having had hard landings during parachute jumps and of increasing hip and knee pain over the years.  The examiner also noted a 1962 service medical record showing complaints of pain in the right side around the pubic area.  Noting that the degenerative joint disease of the right hip was significantly worse, along with the history of reported trauma in service with right hip area pain noted in service, the examiner opined that the right hip arthritis was related to parachuting and complaints in service.  The examiner opined that the early or minor degenerative joint disease of the left hip and both knees was consistent with the aging process.  The examiner also opined that the bilateral patellar spur was related to aging.  

While the Board acknowledges the examiner's rationale regarding the presence of only early or minor degenerative joint disease of the left hip and both knees, the examiner did not adequately address the Veteran's contentions regarding in-service experiences and placed greater weight on the lack of in-service complaints.  The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In a statement received in May 2014, the Veteran asserted that he went to sick call twice during service for hip and knee pain, noting that the first time the physician told him that the pain was not in the hips but in the lymph nodes in the groin and the second time he had specifically pointed to his hips and knees and was not sure why there is no mention of his knees in the service medical records.  He also asserted that the last two digits of his MOS number indicate that he was in fact a paratrooper.  His separation form shows that his MOS number was 111.17 and the Board observes that 17 does indicate a subspecialty of paratrooper.

The Board finds that the favorable opinion of the Veteran's treating physician is of greater probative value as it considered the Veteran's reported in-service history of parachute jumps than the negative opinion from three VA examiners who did not adequately address the Veteran's reported in-service history of parachute jumps.  Resolving reasonable doubt in the Veteran's favor, the Board finds that disabilities of the left hip, right knee, and left knee are related to active service.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left hip disability is granted.

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.

____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


